Citation Nr: 1030442	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  99-13 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for bone spurs of both feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to December 
1960, and from March 1961 to February 1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 decision by the RO in Los Angeles, 
California that in pertinent part, denied service connection for 
bone spurs, bilateral feet. 

In a February 2001 decision, the Board remanded the issue of 
service connection for bone spurs of the feet for further 
development.  The case was subsequently returned to the Board, 
and in a November 2008 decision, the Board denied service 
connection for bone spurs of the bilateral feet, residuals of 
excised melanoma, and psoriasis, granted a 40 percent rating for 
a service-connected low back disability, and granted a 20 percent 
rating for neurological symptoms of the left lower extremity.

The Veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2009 joint motion to 
the Court, the parties (the Veteran and the VA Secretary) 
requested that the Board decision be vacated as to the issue of 
service connection for bone spurs of the feet, and the issue 
remanded.  The appellant abandoned his appeal as to the issues of 
service connection for residuals of excised melanoma and 
psoriasis, and did not appeal the issues relating to the ratings 
assigned for the low back disability and left lower extremity.  
These issues are therefore not before the Board.  In a December 
2009 Court order, the joint motion was granted, the Board's 
November 2008 decision was vacated only as to the issue of 
service connection for bone spurs of the feet, and that issue was 
remanded.  The case was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

In light of the December 2009 joint motion and Court remand, the 
Board finds that additional development is necessary with respect 
to the claim for service connection for bone spurs of both feet.

The Court essentially determined that a July 2003 VA examination 
was inadequate due to the lack of a nexus opinion, and that a 
medical opinion is needed as to the etiology of the Veteran's 
current bone spurs of both feet.

The Veteran contends that he has bone spurs of both feet due to 
foot trauma from repeated parachute jumps, jumps from 
helicopters, and hard landings during service, including during 
combat. 

Service personnel records reflect that the Veteran served in 
Vietnam during the Vietnam era, and was awarded a Purple Heart, a 
Combat Infantryman Badge, and a Parachute Badge.

Service treatment records are negative for foot disabilities.

An April 1997 private medical record reflects that a physician 
indicated a diagnostic assessment of rule out heel spur.  An 
August 1997 treatment report by a private podiatrist, M.I.C., 
D.P.M., noted that the Veteran's past medical history included 
"body injuries former paratrooping."  The Veteran complained of 
left heel pain for three months.  The tentative diagnostic 
impression was "PCHS/PF" (i.e., plantar calcaneal heel 
spur/plantar fasciitis) of the left foot.

At a July 2003 VA examination conducted by QTC Medical Services, 
the examiner diagnosed bilateral calcaneal spurs.  X-ray studies 
of the feet showed a large spur on the plantar aspect of the 
calcaneus, bilaterally.

The parties and the Court determined that as there is evidence of 
current bilateral calcaneal spurs, lay evidence of in-service 
foot injuries from parachute and helicopter jumps in service 
(i.e., the Veteran's statements regarding incurrence of foot 
disabilities), and an indication that the claimed disabilities 
may possibly be associated with the Veteran's service (referring 
to the August 1997 private medical record from Dr. C., noted 
above), it is necessary to conduct another VA medical examination 
in order to obtain a medical opinion as to whether the current 
bone spurs of the feet are related to service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).

Ongoing relevant medical records should also be obtained. 38 
U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment 
records regarding treatment for a foot 
disability, dated since separation from 
service, that have not already been 
associated with the claims file.

2.  Thereafter, the Veteran must be afforded 
a VA medical examination in order to 
determine the etiology of the Veteran's 
current bone spurs of the feet.  The claims 
folder must be made available to the examiner 
for use in the study of this case.  Such 
examination should include a review of the 
evidence in the claims folder, a 
comprehensive clinical evaluation, and any 
tests deemed necessary, followed by entry of 
all pertinent diagnoses.

In addition, the examiner is asked to respond 
to the following question, providing a 
rationale for the response provided:

Is it at least as likely as not (50 
percent or higher degree of probability) that 
that the Veteran's bone spurs of both feet 
began during service or are related to any 
incident of service, to include confirmed 
parachute jumps and/or helicopter jumps?  The 
examiner is asked to review the medical 
records on file.

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim for service 
connection for bone spurs of both feet.  If 
the benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
and provide the Veteran and his 
representative an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

